Name: Council Regulation (EEC) No 1321/90 of 14 May 1990 amending Regulation (EEC) No 1594/83 on the subsidy for oil seeds
 Type: Regulation
 Subject Matter: cooperation policy;  food technology;  economic policy;  plant product
 Date Published: nan

 23 . 5 . 90 Official Journal of the European Communities No L 132 / 15 COUNCIL REGULATION (EEC) No 1321 /90 of 14 May 1990 amending Regulation (EEC) No 1594 / 83 on the subsidy for oil seeds calculated using the criteria set out in Article 2 of that Regulation as a basis ; whereas processing costs enter into that calculation ; whereas those costs may vary substantially depending on the use to be made of the seeds , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 136 / 66 / EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC ) -No 2902 / 89 ( 2 ), and in particular Article 27 (3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas provision should be made for the possibility of adjusting the subsidy for oil seeds depending on the categories of recipients as defined in Article 1 ( 1 ) of Regulation (EEC ) No 1594 / 83 ( 4 ), as last amended by Regulation (EEC) No 2215 / 88 ( 5 ), to take account in particular of the difference in costs incurred by the processing operations carried out ; Whereas , in accordance with Council Regulation No 115 /67/EEC of 6 June 1967 laying down criteria for determining world market prices for oil seeds and fixing the frontier crossing point ( 6 ), as last amended by Regulation (EEC) No 1983 / 82 ( 7 ), where it is not possible to determine a world market price for oil seeds , a theoretical price is to be Article 1 The following subparagraph is hereby added to Article 1(1 ) of Regulation (EEC) No 1594 / 83 : 'The rate of the subsidy may vary with the types of processing referred to in points ( a ) and ( b ) of the first subparagraph where a significant difference appears in the factors taken into account for the calculation of that rate .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY (&gt;) OJ No 172 , 30 . 9 . 1966 , p . 3025 / 66 . ( 2 ) OJ No L 280 , 29 . 9 . 1989 , p. 2 . ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p . 39 . (&lt;) OJ No L 163 , 22 . 6 . 1983 , p . 44 . ( 5 ) OJ No L 197 , 26 . 7 . 1988 , p . 9 . ( 6 ) OJ No L 111 , 10 . 6 . 1967 , p . 2196 / 67 . ( 7 ) OJ No L 215 , 23 . 7 . 1982 , p . 6 .